        Case 3:18-cv-06582-WHA Document 68 Filed 01/04/19 Page 1 of 2



 1   DAVID H. SCHWARTZ (SBN 62693)
     NANCY CHUNG (SBN 225584)
 2   LAW OFFICES OF DAVID H. SCHWARTZ, INC.
     423 Washington Street, Sixth Floor
 3   San Francisco, CA 94111
     Tel: (415) 399-9301
 4   Fax: (415) 399-9878
     E-mail: dhs@lodhs.com; nchung@lodhs.com
 5
     Attorneys for Defendants Xanthe Lam and Allen Lam
 6

 7                                 UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10

11

12     GENENTECH, INC.,                              CASE NO.: 3:18-cv-06582-WHA

13                   Plaintiff,
                                                     DEFENDANTS XANTHE LAM AND
14           v.                                      ALLEN LAM’S NOTICE OF JOINDER
                                                     IN DEFENDANT JHL BIOTECH, INC’S
15
       JHL BIOTECH, INC., XANTHE LAM, an             MOTION TO DISMISS PURSUANT TO
16     individual, ALLEN LAM, an individual,         FEDERAL RULES OF PROCEDURE
       JAMES QUACH, an individual, RACHO             12(B)(2) AND 12(B)(6)
17     JORDANOV, an individual, ROSE LIN, an
       individual, JOHN CHAN, an individual, and     Date:        February 14, 2019
18     DOES 1-50,                                    Time:        8:00 a.m.
                                                     Courtroom:   12, 19th floor
19
                   Defendants                        Judge:       The Honorable William Alsup
20
                                                     Complaint Filed: October 29, 2018
21                                                   Trial Date: Not Set
22

23

24

25

26

27

28
      _______________________________________________________________________________________________
                  LAM DEFENDANTS’ NOTICE OF JOINDER IN DEF. JHL’S MOTION TO DISMISS
                                         Case No. 3:18-cv-06585-WHA
        Case 3:18-cv-06582-WHA Document 68 Filed 01/04/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that Defendants Xanthe Lam and Allen Lam (“Lam

 2   Defendants”) join Defendant JHL Biotech, Inc.’s Motion to Dismiss Pursuant to Federal Rules of

 3   Procedure 12(b)(2) and 12(b)(6) to the extent applicable to the Lam Defendants.

 4          Additionally, the Lam Defendants submit their own Motion to Dismiss Pursuant to Federal

 5   Rules of Civil Procedure 12(b)(6).

 6   Dated: January 4, 2019

 7                                               LAW OFFICES OF DAVID H. SCHWARTZ, INC.

 8
                                                 By:       _____ /s/ David H. Schwartz______
 9                                                                 David H. Schwartz
                                                                Attorney for Defendants
10
                                                                Xanthe Lam and Allen Lam
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
     _______________________________________________________________________________________________
      LAM DEFENDANTS’ NOTICE OF JOINDER IN DEF. JHL’S OPP. TO MOTION FOR PRELIM. INJUNCTION
                                        Case No. 3:18-cv-06585-WHA
